UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

URBAN FT (NORTH AMERICA), LLC,

Plaintiff,
-y-

SUNRISE BANKS, N.A. and ERIC SCHURR,

Defendants.

DENISE COTE, District Judge:

 

 

USDC SDNY
ELECTRONICALLY FILED

   

DOCH AR ASA

PATE PILEDAZ/ Ss 1

 

 

L9cv10833 (DLC)

ORDER

 

Counsel for the defendants shall serve the Court’s December

2, 2019 Order on the plaintiff and shall file proof of service

by December 6.

SO ORDERED:

Dated: New York, New York
December 5, 2019

 

t poetae Le

DENISE COTE

United States District Judge

 
